  Case 1:19-mj-00262-SJB Document 1 Filed 03/25/19 Page 1 of 3 PageID #: 1




 AB:MGD


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                        COMPLAINT
       - against -
                                                        (21 U.S.C. §§ 952(a)and 960)
 ALFRED KEVIN QUINCY JOHNSON,
                                                               0..
                     Defendant.



 EASTERN DISTRICT OF NEW YORK,SS:

               Robert Martinez, being duly sworn, deposes and states that he is a Special

Agent with the Department of Homeland Security, Homeland Security Investigations, duly

appointed according to law and acting as such.

               On or about March 25,2019, within the Eastern District of New York and

elsewhere, the defendant ALFRED KEVIN QUINCY JOHNSON did knowingly,

intentionally and unlawfully import into the United States from a place outside thereof,

cocaine, a Schedule II controlled substance.

               (Title 21, United States Code, Sections 952(a) and 960)

               The source of your deponent's information and the grounds for his beliefs are

as follows:'




       '       Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
  Case 1:19-mj-00262-SJB Document 1 Filed 03/25/19 Page 2 of 3 PageID #: 2




               1.     On or about March 25,2019,the defendant ALFRED KEVIN

QUINCY JOHNSON arrived at John F. Kennedy International Airport("JFK")in Queens,

New York aboard Caribbean Airlines Flight 526 from Georgetown, Guyana. The defendant

purchased his ticket in cash.

              2.      At JFK, Customs and Border Protection("CBP")selected the

defendant for inspection. The defendant presented one personal carry-on bag and one

checked bag for inspection. The defendant stated that he had packed the bags himselfand

that they belonged to him. Both bags were locked and the defendant possessed keys for the

bags. A handwritten airline sticker on the checked bag bore the defendant's name.

              3.      Upon inspection ofthe checked luggage,the CBP officer observed a

strong odor of glue and noted that the bottom ofthe suitcase itself felt unusually thick and

heavy. Based on the officer's training and experience, the officer understood that drug

traffickers frequently alter suitcases to create hidden compartments in which to smuggle

narcotics into the United States. The bottom ofthe suitcase was probed and a white powdery

substance was released from the lining. The white powdery substance subsequently field-

tested positive for cocaine.

              4.      A total gross weight of approximately 1,135 grams of cocaine was

seized.
 Case 1:19-mj-00262-SJB Document 1 Filed 03/25/19 Page 3 of 3 PageID #: 3




            WHEREFORE,your deponent respectfully requests that the defendant

ALFRED KEVIN QUINCY JOHNSON be dealt with according to law.




                                              Robert Martinez        ^
                                              Special Agent
                                              Homeland Security Investigations

Sworn to me before this
25th day of March,2019




THE HONOl
UNITED S
EASTERN DISTRICT OF NEW
